ORDER
WHEREAS, the Director of the Office of Lawyers Professional Responsibility and respondent C. Stephen Rowley have entered into a stipulation providing for the transfer of respondent to disability inactive *255status, pursuant to Rule 28, Rules on Lawyers Professional Responsibility, and
WHEREAS, the parties have represented to the Court that respondent’s psychological condition is such that he is unable to competently represent clients at this time, and
WHEREAS, on December 9, 1991, the Director filed a petition for disciplinary action against respondent with this court and that petition currently is pending,
NOW, THEREFORE, IT IS HEREBY ORDERED that:
1. Respondent C. Stephen Rowley is transferred to disability inactive status, effective immediately.
2. While on disability inactive status, respondent shall not render legal advice to anyone and shall not discuss legal matters with his former clients.
3. If and when respondent files a petition for reinstatement, the provisions of Rules 18(a)-(d) and 28(d), Rules on Lawyers Professional Responsibility, shall apply.